DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Shaughness (PGPub 20110108444).
Shaughness teaches a make-up removal tool comprising a main body (432) having a two opposite walls defining an opening (430) and a pocket (400).  The main body is deformable (claim 9 states that the body is a fabric material; paragraph 0041 states that it is cloth-like material).  The internal surface of the walls are made of a material that does not shed (non-woven, plastic or vinyl; paragraph 0029).
With regards to claim 2, there is a flap (434) protruding from the opening for allowing a brush to be inserted and to facilitate closing the opening.  
With regards to claim 4, the material of the walls is a non-woven material (paragraph 0029).

With regards to claim 7, the main body is formed in a triangular shape (figure 15, paragraph 0026).
The limitation in claim 1, the actual brush itself is not being claimed.  Only the structural limitations of the removal tool are being claimed.  Therefore, any limitations directed to the brush are not being considered. The only structure that is being claimed is a body with an opening and a pocket.  The claim further includes the limitation “wherein, in use, the main body is deformed” and “the two opposite walls are manipulated”.  These are considered to be contingent limitations.  The broadest reasonable interpretation of a product claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  MPEP 2111.04.   If the main body of Shaughness was used in this manner, then the main body would be deformed and the two opposite walls would be manipulated.  
Claim(s) 1, 4, 6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kettle (USPN 5032188).
Kettle teaches a make-up removal tool comprising a main body having a two opposite walls defining an opening (col. 1, lines 30-32) and a pocket (1).  The main body is deformable (col. 2, lines 18-25).  The internal surface of the walls are made of a material that does not shed (metal or foil; col. 5, lines 26-29).
With regards to claim 4, the material of the walls is a non-woven material (col. 5, lines 18-20).
With regards to claim 6, the main body is formed in a rectangular shape (figure 1).
The limitation in claim 1, the actual brush itself is not being claimed.  Only the structural limitations of the removal tool are being claimed.  Therefore, any limitations directed to the brush are not being considered. The only structure that is being claimed is a body with an opening and a pocket.  The claim further includes the limitation “wherein, in use, the main body is deformed” and “the two .  
  				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kettle (‘188).  
Kettle teaches all the essential elements of the claimed invention including using a water-proofed paper for the inner surface of the main body (col. 2, lines 10-45).  Kettle however fails to state that the water-proofed paper is wax paper.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kettle so that the water proof paper is waxy paper.  Waxy paper is a well-known type of water proofed paper and would have been an obvious material choice to one of skill in the art.  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaughness (‘444) or Kettle (‘188) both in view of Hom (PGPub 20170369342).
Shaughness and Kettle teach all the essential elements of the claimed invention however fail to teach using TYVEK as a material for the internal walls.  Hom teaches a container that in lined with a water-impermeable material such as metal, rubber, silicon, plastic, vinyl or TYVEK (paragraph 0031).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shaughness and Kettle so that the inner material of the walls is made from TYVEK as taught by Hom since they are considered to be equivalent materials known in the art.  The material as taught by Shaughness is plastic and vinyl and Kettle teaches using metal, plastic and water proof paper.  These are all types of water-impermeable materials.  As evidenced by Hom in paragraph 0031, metal, rubber, plastic, vinyl and TYVEK are all equivalent water proof materials and can be used interchangeably.  
					Relevant Art
PGPub 200180098551 to Yang, PGPub 20070062823 to Anderson and USPN 9392866 to Klinsport all teach pocket type holders for brushes and the like.  
Allowable Subject Matter
Claims 12 and 13 are allowed.

Claims 12 and 13 include the limitation of “consisting of”.  The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim.  Thus, allowed claim 12 is directed to a main body with a two opposite walls defining an opening and a pocket.  In use, the main body is deformed and the two opposite walls are manipulated.  The internal surface of the opposite walls are made from a non shedding material under the trademark name TYVEK.  Allowed claim 13 is directed to all that is in claim 12 and but also includes a flap.  Shaughness teaches most of the claimed structure however additionally teaches a flap with a snapping means or closure means. Kettle additionally teaches a tear off portion of the sachet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 7/28/21 have been fully considered but they are not persuasive.
Applicant argues that Shaughness doesn’t teach that the body is deformable and that the two opposite walls are manipulated.  Further, the applicant states that Shaughness fails to teach a material that doesn’t shed upon manipulation.  In response, the claim includes the limitation “wherein, in use, the main body is deformed” and “the two opposite walls are manipulated”.  These are considered to be contingent limitations.  The broadest reasonable interpretation of a product claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  MPEP 2111.04.   If the main body of Shaugness was used in this manner, then the main body would be deformed and the two opposite walls would be manipulated.  

Applicant argues that the Kettle reference is a pocket that is intended to store a brush and not clean a brush.  In response, the broadest reasonable interpretation of a product claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  MPEP 2111.04.   If the main body of Kettle was used in this manner, then the main body would be deformed and the two opposite walls would be manipulated.  
Applicant argues that the Hom reference is non-analogous art.  In response, the Horn reference is used to show that TYVEK is a water-proof material similar to metal, rubber, silicon, plastic and vinyl (paragraph 0031).  The rejection is based solely on equivalent materials and using them interchangeably.  Further, Horn teaches a container that is lined with a water-proof material and Shaughness teaches a container with a water-proof internal surface.  Therefore, the combination rejection is maintained.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268.  The examiner can normally be reached on M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAY KARLS/Primary Examiner, Art Unit 3723